Citation Nr: 0821239	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  02-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for PTSD.  In March 
2004, the veteran testified at a Board hearing.  In an August 
2004 decision, the Board determined that new and material 
evidence had been received to reopen the claim, and remanded 
the merits issue of entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted, in March 2004 the veteran testified at a travel 
Board hearing before a Veterans Law Judge.  In April 2008, 
the veteran was issued correspondence informing him that the 
Veterans Law Judge who conducted the March 2004 hearing was 
no longer employed with the Board, and that the veteran had a 
right to another Board hearing.  Per documentation received 
in May 2008, the veteran requested another travel Board 
hearing.  Thus, a remand is necessary to afford the veteran a 
travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
travel Board hearing.  Once the hearing 
is conducted, or in the event the veteran 
cancels his hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



